Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 17, 19, 20, 29 – 35, drawn to a method for preparing a food product.
Group II, claims 18, 21 – 25, drawn to a powdered food composition.
Group III, claims 26 - 28, drawn to a method to hydrate a subject.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I – III lack unity of invention because even though the inventions of these groups require the technical feature of saccharides and/or polysaccharides, thickening agents, and particle size wherein at least 50% of the particles have a size between 1 mm and 0.250 mm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Skorge (US-20150025158-A1).  Skorge teaches a composition made of xanthan gum and maltodextrin [0051].  More than 50% of the particles are between 1 mm and 0.250 mm [Table 2].
In an email from Silvia Salvadori on September 2nd, 2021, a provisional election was made without traverse to prosecute the invention of Group III, claims 26 – 28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17 – 25 and 29 – 35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, it is unclear what an “effective dose” is.  Since the effective dosage of anything administered will vary from patient to patient, it is unclear what does may, or may not meet the claim.  For the purposes of this Office Action, effective dose is being considered to mean any amount of foodstuff that provides hydration to the patient.
Regarding claim 28, claim 28 says the liquid of claim 26 is water.  However, there is no liquid stated in claim 26.  For the purposes of this Office Action, claim 28 will be taken to be dependent on claim 27 which does list a hot liquid.  
In addition, it is uncertain if the liquid of claim 28 is the hot liquid of claim 27.  For the purposes of this Office Action, they will be considered to be the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (CA-2472799-A1) in view of Weaver (US-4663177-A) and Vallons (The Effect of Oral Processing on the Viscosity of Thickened Drinks for Patients with Dysphagia).
Regarding claims 26 – 28, Janssen teaches the creation of a food powder comprising a carbohydrate sweetener and thickeners [pg 2, lines 28 – 33].  The sweetener can be dextrose, fructose, or sucrose (household sugar), which are all known saccharides [pg 4, lines 8 – 12].  The thickeners used include alginate, guar gum, and xanthan gum [pg 3, lines 25 – 28].  While starch can be used as a gel-forming agent, it can be replaced by the thickening agent [pg 3, lines 10 – 12, 25].  The use of an anticaking agent is optional and therefore is considered to be in the alternative.
Janssen also teaches the mixing of the food powder composition with a hot liquid (6 - 99°C) [pg 3, lines 1 – 4].  This liquid is preferably water [pg 3, lines 21 – 23].  This creates a foodstuff with an increased viscosity [pg 3, lines 30 – 32].  The foodstuff is created in and dispensed from a vending machine which can be considered as an automated dispensing machine [pg 2, lines 22 – 26].
Janssen does not teach ≥ 50% of the powder particles being between 0.250 – 1mm, or the administration of the reconstituted foodstuff.
Regarding the particle size of the food powder, Weaver teaches the size of the particles in a dry pudding mix.  Weaver teaches that 40 – 50% of particles are smaller than the holes of a size 20 mesh 
Janssen does not teach the administration of the reconstituted foodstuff.  Vallons teaches the administration of viscous foodstuffs to patients with dysphagia to prevent dehydration [pg 772, Col 2].
It would have been obvious to a person having ordinary skill in the art to administrator the reconstituted foodstuff of Janssen to the patients of Vallons with dysphagia so as to prevent dehydration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791